Citation Nr: 1756243	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  98-08 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection  for an acquired psychiatric disorder other than PTSD, to include depressive disorder NOS..

3.  Entitlement to service connection for hip complaints/degenerative disc disease of the hips, to include as manifestations of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to January 1993, including service in Southwest Asia during the Persian Gulf War from October 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 1996 rating decision in which the RO denied the Veteran's claim for service connection for joint aches as due to an undiagnosed illness.  In a June 1998 rating decision, the RO, inter alia, continued the previous denial of service connection for multiple joint arthralgias, as due to an undiagnosed illness, and denied service connection for degenerative changes of the hips.  The Board notes that the RO recharacterized several issues in this June 1998 rating decision to comport with the Veteran's statements made during VA examinations conducted subsequent to the February 1996 rating decision.

In January 1999, the Veteran testified during a Board hearing in Washington, D.C. A hearing transcript of the hearing is associated with the record.

In March 1999, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of both hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In September 2002, the Veteran was notified that the Member of the Board (now, Veterans Law Judge (VLJ)) who conducted the January 1999 hearing was no longer employed by the Board and that he had a right to another hearing; the Veteran subsequently requested an additional Board hearing.  In February 2003, the Veteran testified during a hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In June 2003, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgias for further action, to include additional development of the evidence.

In a September 2007 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

In January 2008, the Veteran testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A transcript of the hearing is associated with the record.

In April 2008, the Board, inter alia, remanded the claims for service connection for degenerative disc disease of the hips and multiple joint arthralgia, to include additional development of the evidence.

In August 2012, the Veteran again testified during a Board hearing before the undersigned VLJ in Washington, D.C.  A hearing transcript of the hearing is associated with the record.

In February 2013, the Board, inter alia, recharacterized the claim for service connection for PTSD and petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD to comport with the Veteran's assertions during his August 2012 hearing testimony.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for PTSD, hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence.

Also in June 2013, the Appeals Management Center (AMC), inter alia, granted the Veteran's claim for service connection for multiple joint arthralgia (i.e. right and left ankle disorders as well as right and left knee disorders) and awarded initial ratings for each such disability.  Those awards represent a full grant of the benefits sought with respect to the claim for service connection for multiple joint arthralgia.  As such, and since the Veteran has not expressed any disagreement with the June 2013 rating action, no such matter is before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In November 2013, the Board, inter alia, denied the claim for service connection for PTSD.  The Board then remanded the petition to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD as well as the claims for service connection for hip complaints and multiple joint arthralgia, for further action, to include additional development of the evidence. After accomplishing further action, the AMC continued to deny each claim (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In August 2014, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  This opinion was submitted in approximately November 2014.  The Board subsequently sought clarification of this opinion in November 2014 and March 2015 with clarifying opinions being received in November 2014 and March 2015.

In May 2015, the Veteran and his representative were provided a copy of the opinions and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in June 2015.

In July 2015, the Board denied service connection for a bilateral hip disability, as well as declined to reopen a previously-denied claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed the Board's denials to the United States Court of Veterans Appeals (Court).

In January 2016, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's July 2015 denial of service connection for a hip disability and the denial of the application to reopen service connection for an acquired psychiatric disorder other than PTSD.

In March 2016, the Board requested from the Veterans Heath Administration (VHA) a medical opinion on the bilateral hip disability claim.  The opinion was provided in April 2016.  In June 2016, the Veteran and his representative were provided a copy of the opinions and given 60 days to submit additional evidence or argument.  A response was received from the Veteran's authorized representative in August 2016.

In January 2017, the Board again denied service connection for a bilateral hip disability, as well as declined to reopen a previously-denied claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran appealed the Board's denials to the Court.

In August 2017, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's January 2017 denial of service connection for a hip disability and the denial of the application to reopen service connection for an acquired psychiatric disorder other than PTSD.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA (now, Legacy Content Manager) file.  All such records have been reviewed.

The Board's decision reopening the claim for service connection for an acquired psychiatric disorder other than PTSD is set forth below.  The de novo claim for service connection for an acquired psychiatric disorder other than PTSD, as well as the service connection claim for a hip disorder, are addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a February 1996 rating decision, the RO denied service connection for a sleep disorder; the Veteran perfected an appeal of that denial.

3.  During the pendency of the appeal, in a June 1998 rating decision, the RO recharacterized the disability at issue, and denied service connection for depressive disorder NOS, and, in a January 2002 SSOC, the RO denied service connection for an acquired psychiatric disorder; however, prior to the issuance of a Board decision, the Veteran withdrew his appeal in February 2003.

4.  Additional evidence received since the June 1998 rating decision (and the January 2002 SSOC issued in furtherance of the Veteran's unperfected appeal of that decision) includes evidence that is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision in which the RO denied service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder other than PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development action needed to render a fair decision on this  aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, in a February 1996 rating decision, the RO denied service connection for a sleep disorder; the Veteran perfected an appeal of that denial.  During the pendency of the appeal, in a June 1998 rating decision, the RO recharacterized the disability at issue, and denied service connection for depressive disorder NOS, and, in a January 2002 SSOC, the RO denied service connection for an acquired psychiatric disorder; however, prior to the issuance of a Board decision, the Veteran withdrew his appeal in February 2003.  The February 1996 rating decision denied service connection for a sleep disorder because no disability manifested by sleep problems was incurred in or aggravated by service and the evidence did not show that a psychosis had been present to a degree of 10 percent or more within one year of service discharge.  Collectively, the evidence at the time of the February 1996 rating decision (and January 2002 SSOC issued in further of the Veteran's ultimately withdrawn appeal of that denial) was equivocal as to whether the Veteran met the criteria for a diagnosis of psychiatric disorder.

As such, the RO's February 1996 decision is final as to the evidence of record at that time (and, at the time of the January 2002 SSOC issued in furtherance of the ultimately withdrawn appeal of that denial), and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in September 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the February 1996 rating decision and the January 2002 SSOC issued in furtherance of the Veteran's ultimately withdrawn appeal of that decision includes updated private and VA treatment records, the report of a May 2013 VA examination, and various statements of the Veteran.  Pertinent here, the May 2013 VA examiner diagnosed the Veteran with depression not otherwise specified (NOS).

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder other than PTSD.  The evidence is "new" in that it was not before agency decision makers at the time of the February 1996 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran had been diagnosed with an acquired psychiatric disorder other than PTSD.  Indeed, the May 2013 VA examiner assessed the Veteran as having depression NOS.  To that end, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD and raises a reasonable possibility of substantiating the claim.  See, e.g., Shade, supra.  

As such, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder other than PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

As new and material to reopen the previously denied claim for service connection for an acquired psychiatric disorder other than PTSD has been received, to this limited extent only, the claim is granted.


REMAND

Unfortunately, the Board finds that further action on remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As regards the claim for service connection for an acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in May 2013.  There, the examiner ruled out a diagnosis of PTSD, but diagnosed the Veteran with depression NOS, as discussed above.  Despite that diagnosis, the examiner did not offer an opinion as to whether depression NOS had its onset in service or is otherwise related to service.

As regards the claim for service connection for a hip disorder, the Board requested from the VHA a medical opinion on the bilateral hip disability claim, as explained above.  The opinion was provided in April 2016.  An orthopedic surgeon opined that it not at least as likely as not that arthritis in the hips was worsened from the way the Veteran compensated for his back pain, nor was it caused or aggravated (worsened beyond natural progression) by any documented service-connected disability.  As rationale, the orthopedic surgeon explained that there was no evidence that back pain could cause hip arthritis.  Further, while a systemic condition could cause both lumbar degenerative disc disease (but not lumbar strain) and hip degenerative disease, there was no documentation of any systemic disease in the Veteran's weight.  Further, the orthopedic surgeon explained that without a diagnosis of a systemic disease, the causes of hip degenerative disease are mostly idiopathic.  Finally, he explained that there is also no evidence that knee arthritis can cause of aggravate hip arthritis.  As pointed out in the August 2017 Joint Motion, in addition to a low back disability and bilateral knee disabilities, the Veteran is also service connected for degenerative changes of the cervical disc C6-7 and bilateral ankle sprains.  Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate for purpose of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the Board finds that the evidence of record is insufficient to resolve each of the remaining claims on appeal, and that further action to obtain appropriate medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular, the reopened claim.  See 38 C.F.R. § 3.655(a), (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

As regards VA records, the claims file currently includes outpatient treatment records from the Baltimore VA Medical Center (VAMC) dated through September 2013.  It appears that the Veteran has continued to receive treatment at the Baltimore VAMC subsequent to September 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Baltimore VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Baltimore VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the May 2013 VA examiner an addendum opinion addressing the etiology of any psychiatric disorder.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review (to the extent possible).

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the clinician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For depressive disorder NOS and each other identified psychiatric disorder other than PTSD manifested by the Veteran at any time pertinent to his September 2006 claim for service connection-even if now asymptomatic or resolved-the mental health professional should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In rendering the requested opinion, the mental health professional should specifically consider and discuss all in and post-service medical and other objective evidence.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Also, after all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an opinion addressing the etiology of the Veteran's  hip disorder.

Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) affecting each hip.  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is or has been  aggravated (worsened beyond natural progression) by service- connected cervical disc C6-7, right ankle sprain and/or left ankle sprain.  Both causation and aggravation should be addressed.

In rendering each requested opinion, the examiner must consider and discuss all pertinent in- and post service and other objective evidence objective evidence of record, as well as competent lay assertions as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results , along with complete, clearly-stated rationale for the conclusions reached, must be provided

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled mental health examination, in adjudicating the reopened claim for service connection, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate).

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that  added to the VBMS and/or Virtual VA (Legacy Content Manager)) file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


